Citation Nr: 1141725	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-48 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to a compensable rating for service-connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves from January 1981 to August 2001 with periods of active duty from April 1981 to August 1981, and February 1991 to May 1991.  She also reports additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) as part of her reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional private medical records and copies of service medical records along with a waiver of initial RO consideration of the evidence.  Accordingly, the Board accepts this recently submitted evidence for inclusion in the record.  Following that hearing, the presiding Veterans Law Judge held the record open for 60 days to afford the Veteran the opportunity to submit additional evidence in support of her claims.  In September 2011, the Veteran submitted new evidence consisting of August 2011 correspondence from her primary care physician.  That evidence was accompanied by a waiver of RO consideration.

The issues of service connection for a left knee disability, an eye disability, and a right shoulder disability, and the issue of entitlement to a compensable rating for service-connected hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The medical evidence does not reveal that the Veteran is currently diagnosed with a right knee disability. 


CONCLUSION OF LAW

A right knee disability system was not incurred in or aggravated by the Veteran's active service or any period of active duty for training.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the Veteran of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20  (2004).

In this case, the Veteran was advised in September 2009, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate a service connection claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  That notice letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

Moreover, if there was any deficiency in the notice to the Veteran, the Board finds that the there has been no prejudice in the Veteran's ability to pursue his appeal.  First, based on the communications sent to her over the course of this appeal and her responses, she clearly has actual knowledge of the evidence she is required to submit and needed to substantiate her claims.  In fact, during her July 2011 Board hearing, the Veteran was informed by the undersigned Veterans Law Judge of the specific reasons her claims were previously denied by the RO and what evidence she would need to submit to substantiate her claims.  38 C.F.R. § 3.102(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Secondly, based on her contentions she is reasonably expected to understand from the notice what was needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all relevant evidence concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  All pertinent private and VA medical records identified by the Veteran and her representative have been obtained.  Additionally, the Veteran and her representative have submitted lay statements and provided testimony at a Board hearing.  They have not made VA aware of any additional evidence that needs to be obtained in order to fairly decide the Veteran's claim.  
 
The Board recognizes that, as part of its duty to assist, VA is obligated to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant has a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may be associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded a VA joints examination in January 2010 which yielded evidence pertinent to her claim for service connection for a right knee disability.  In light of the foregoing, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA. The Board will now turn to the merits of the Veteran's claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.304; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

Additionally, certain evidentiary presumptions apply to all periods of active duty service, such as a presumption of sound condition upon entrance into service, a presumption of aggravation during service of a preexisting disease or injury that undergoes an increase in severity during service, and a presumption of service incurrence for certain diseases (including arthritis) that manifest to a level of 10 percent disabling or more within a specified time after separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or INACDUTRA. See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (indicating that the presumptions of sound condition and aggravation do not apply where an appellant only served on ACDUTRA); McManaway v. West, 13 Vet. App. 60, 67  (stating that a disability must have manifested itself during a period of ACDUTRA for that period to qualify as active military service and be eligible for service connection, relying on Paulson, 7 Vet. App. at 469-70). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54  (1990).

The Veteran, in written statements and in testimony before the Board, asserts that she suffers from a right knee disability that was incurred during a period of active duty.  Specifically, the Veteran asserts that she injured her right knee when she fell on a tent peg during a period of active duty for training and, therefore, she is entitled to service connection.  The Veteran testified during her March 2011 Board hearing that she was not currently receiving treatment for her right knee.

Service treatment records confirm that in July 1982 the Veteran was seen for a contusion of the right anterior/proximal tibia that resulted from injury while unloading tent pegs.  At that time, the Veteran reported that, while unloading tent pegs, a large tent peg hit the ground and bounced into her right leg.  The Veteran was also treated in August 1986 for a diagnosed contusion of the right knee that resulted from a fall onto a tent stake.  Significantly, there were no complaints or clinical findings related to right knee problems during a March 1991 service examination and during reserve service examinations in September 1985, October 1989, January 1994, or February 1999.
  
Private medical records show that a March 1999 examination of the right knee was unremarkable.  Thereafter, in April 2002, the Veteran complained generally of chronic discomfort in the knee area.  The Veteran denied specific trauma history, but reported that over the last three days, respectively, she had walked three miles, two miles, and gardened extensively.  On physical examination of the knees, there was no joint effusion and the joints were stable.  Anterior drawer, posterior drawer, and McMurray testing were all negative.  The physician diagnosed polyarthralgia related to overuse syndrome.  Post service private medical records are otherwise negative for complaints or clinical findings related to any right knee disability.
  
Post service VA medical records document a notation of arthralgia in the knee joints in February 2010, but are otherwise negative for clinical findings or diagnoses related to any right knee disability.  

The Veteran was afforded a VA examination in January 2010.  She reported injury to her right knee as a result of falling on a tent peg during a period of ACDUTRA.  She indicated use of ibuprofen over the years for knee pain.  She reported that in the last five years, she had received treatment for her knees from her family physician, but had not seen an orthopedic doctor for her symptoms.  Her current symptoms included pain, stiffness, weakness, swelling, and tenderness, with flare-ups every two to three weeks.  Physical examination revealed a normal gait and no evidence of abnormal weight bearing.  There was no evidence of inflammatory arthritis or loss of a bone or part of a bone.  There was tenderness on examination of the right knee, but no mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormality of the tendons or bursae.  Nor were there any other knee abnormalities noted.  Range of motion testing revealed flexion to 110 degrees and extension to 0 degrees, with objective evidence of pain with active motion and following repetitive motion.  X-rays of the right knee were negative.  

Following examination of the Veteran and a review of the claims file, with specific reference to the Veteran's treatment for a right knee contusion during an unverified period of service and the April 2002 treatment for chronic knee discomfort, the examiner diagnosed a normal right knee.  An opinion was provided that the Veteran does not have a disability of the right knee that is etiologically related to the in-service right knee contusion.  The examiner acknowledged the Veteran's subjective complaints of pain/arthralgia, but noted that there were no significant objective findings.  The examiner also noted that the decrease in range of motion was likely due to deconditioning, with risk factors to include obesity, lack of exercise, and advancing age.

Based on the foregoing, the Board finds that entitlement to service connection for a right knee disability is not warranted.  Even assuming that the Veteran injured her knee during a period of ACDUTRA or active service, her claim would still fail.  Although the Veteran's service treatment records show treatment for a right knee contusion in August 1986, post service treatment records do not reveal any clinical findings, diagnosis, or treatment for any currently diagnosed right knee disability.  Additionally, subsequent reserve records do not show that the Veteran was diagnosed as having a right knee disability.  On VA examination in January 2010, the examiner stated that the Veteran did not have a disability of the right knee that was etiologically related to the contusion of August 1986.  The examiner stated that there was no evidence of a disability of the right knee and in support of this conclusion reported that the Veteran's x-ray studies were negative for any disability.  While the Veteran has reported pain in her right knee, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Veteran's DD 214 shows that she had active military service from February 1991 to May 1991, it does not show that she had service in Southwest Asia.  It was reported that she had no foreign service.  The Veteran also does not allege that she served in the Persian Gulf.  The DD 214 form shows that she was in a supportive role in Operation Desert Shield/Storm.  Her primary specialty was listed as a patient administrative specialist and graves registration specialist.  Given the lack of service in the Persian Gulf, benefits cannot be awarded based on an undiagnosed illness of the right knee.

Therefore, the Board concludes that the evidence does not reveal the presence of a current right knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, entitlement to service connection for a right knee disability is denied. 

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against entitlement to service connection for right knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right knee disability is denied.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims for service connection for a left knee disability, eye disability, and right shoulder disability, and her claim of entitlement to a compensable rating for service-connected hemorrhoids.  

The Veteran claims to have a right knee, left knee, right shoulder, and eye disability due to service.  A review of the record indicates that the Veteran has 20 years of Army Reserve service, and active military service from January 1981 to August 1981 and an unverified period of service from February 1991 to May 1991.  What is missing in the claims file is whether any claimed disability is related to a period of active military service, Active Duty for Training (ACDUTRA) or a period of Inactive Duty Training (INACDUTRA).  In order to address this medical questions all periods of ACDUTRA and INACDUTRA should be verified.

Regarding a left knee disability, the Veteran asserts that she suffers from a current left knee disability that manifested during active duty.  Specifically, the Veteran reports an onset of left knee symptoms during basic training, which she believes are related to her current left knee symptoms.  In a written statement dated in April 2010, the Veteran asserted that a VA physician informed her that she had arthritis based on x-ray evidence.

Service treatment records confirm that the Veteran was seen several times in May 1981 with complaints of left leg pain and swelling, initially thought to be a stress fracture.  However, x-rays of the left leg showed no abnormality.  The Veteran was seen again in June 1981 for a four-week history of left knee pain and swelling.  There was objective evidence of swelling and crepitus, but range of motion was within normal limits.  Synovial swelling with pain in the left knee was diagnosed, as well as possible ruptured Baker's cyst.  The Veteran received further treatment related to her left knee in July 1981, at which time she reported chronic left knee pain.  Physical examination revealed normal range of motion and no definite effusion.  However, there was pain with pressure to the inferior medial aspect the patella.  An assessment was made of chronic left knee pain and questionable chondromalacia.  Significantly, there were no complaints or clinical findings related to any left knee problems during a March 1991 service examination or during reserve service examinations in September 1985, October 1989, and January 1994.  

Thereafter, service treatment records show a communication from the Veteran's family physician indicating that the Veteran was seen in September 1998 with early degenerative changes in the left knee.  During a February 1999 reserve service examination, the Veteran reported a history of left knee pain with swelling, thought by a family doctor to be degenerative in nature.  Clinical evaluation of the lower extremities at that time was normal, although the examiner noted defects to include degenerative joint disease (DJD) of the left knee.  Also contained in the service treatment records is March 1999 correspondence from the Veteran's family physician indicating that the Veteran had a history of progressive left knee pain and had been experiencing difficulty running for her military physical fitness tests.  Physical examination revealed tenderness along the medial collateral ligament and slightly along the lateral joint space.  The knee was stable, but there was some discomfort with external rotation of the knee.  The physician noted that x-rays showed some mild narrowing of the joint space, and it was felt that the Veteran had early osteoarthritis of the left knee.  It was noted that the Veteran's condition was likely permanent, and it was recommended that the Veteran be allowed to use a bicycle or use a rapid walk in place of running.  In April 1999, the Veteran was given a permanent profile, presumably related to the left knee.  

Private medical records show that in September 1998 and March 1999, the Veteran sought private treatment for left knee pain that had been present for many years but was getting worse.  She recalled that her only knee injury was in 1991, at which time she was told she might have a stress fracture.  She also fell shortly after that injury and had a fair amount of pain, but did not seek treatment.  The left knee had full range of motion and no instability.  There was some tenderness over the medial and lateral joint space and tenderness with external rotation of the left knee.  An x-ray of the left knee in March 1999 showed very slight joint space narrowing and an assessment was made of probable early degenerative changes of the left knee. 

Post service private medical records thereafter show that, in April 2002, the Veteran complained generally of chronic discomfort in the knee area.  The Veteran denied specific trauma history, but reported that over the last three days, respectively, she had walked three miles, walked two miles, and gardened extensively.  On physical examination of the knees, there was no joint effusion and the joints were stable.  Anterior drawer, posterior drawer, and McMurray testing were all negative.  The physician diagnosed polyarthralgia related to overuse syndrome.  
  
Post service VA medical records show that in July 2009, x-rays of the left knee revealed no abnormalities.  In this regard, joint spaces were noted to be well-preserved, and soft tissue structures were unremarkable.  A February 2010 VA treatment notes indicates arthralgia in the knee joints and in January 2011, the Veteran complained of increased pain in her left knee for three weeks.  At that time, she also stated that she had arthritis and that her left knee was "bone on bone."  She reported that her left knee was also swollen and warm to the touch.  In February 2011, the Veteran was seen again for left knee pain and fitted with a knee brace.  At that time, it was noted that the Veteran had osteoarthritis.

The Veteran was afforded a VA examination in January 2010.  She reported an onset of left knee symptoms during basic training and indicated that she was told it might be a stress fracture.  She reported use of ibuprofen over the years for knee pain.  She reported that in the last five years, she had received treatment for her knees from her family physician, but had not seen an orthopedic doctor for her symptoms.  Her current symptoms included pain, stiffness, weakness, swelling, and tenderness, with flare-ups every night.  Physical examination revealed a normal gait and no evidence of abnormal weight bearing, inflammatory arthritis, or loss of a bone or part of a bone.  There was tenderness on examination of the left knee, but no mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormality of the tendons or bursae.  Nor were there any other knee abnormalities noted.  Range of motion testing revealed flexion to 120 degrees and extension to 0 degrees, with objective evidence of pain with active motion and following repetitive motion.  X-rays of the left knee were negative.  

Following examination of the Veteran and a review of the claims file, with specific reference to the Veteran's treatment for chondromalacia in June 1981 and treatment in April 2002 for polyarthralgia, the examiner diagnosed a normal left knee.  An opinion was provided that the Veteran does not have a disability of the left knee that is etiologically related to the in-service right knee chondromalacia.  The examiner acknowledged the Veteran's subjective complaints of pain/arthralgia but noted that there was no evidence of gout or inflammatory disease, and that current x-rays did not show degenerative changes or other pathology, including fractures.  The examiner also noted that the decrease in range of motion was likely due to deconditioning, with risk factors to include obesity, lack of exercise, and advancing age.

Thereafter, the Veteran submitted August 2011 correspondence from her primary care physician indicating that the Veteran suffers from degenerative joint disease of the left knee, and that x-rays showed medial joint space narrowing.  The physician opined that, in her professional opinion, the Veteran's left knee disability was a direct result of her service in the Army dating back to 1981.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran was already afforded a VA examination in January 2010, which revealed no diagnosis of a current disability.  Since that examination, the Veteran has submitted evidence showing a current left knee disability.  Specifically, a February 2011 VA medical record related to left knee treatment shows a notation that the Veteran suffers from osteoarthritis, and August 2011 correspondence from the Veteran's primary care physician indicates a diagnosis of degenerative joint disease in the left knee.  The Board acknowledges that the Veteran's primary care physician, in her August 2011 correspondence, offered an opinion that the Veteran's current left knee disability is directly related to her military service.  However, that opinion is not adequate for rating purposes, as it was not supported by any rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

Nevertheless, in light of the recent evidence suggesting a current left knee disability, as well as evidence of treatment for a left knee disability during basic training, the Board finds that a new examination is warranted in order to fairly assess the merits of the Veteran's claim, to include whether the Veteran has a left knee disability due to active service, ACDUTRA or INACDUTRA, including any duties or activities performed during such time.  

Regarding the Veteran's claimed eye disability, in written statements and in testimony before the Board, the Veteran asserts that her current eye disabilities are related to an eye injury sustained during ACDUTRA.  

Service treatment records reveal that on June 20, 1985, while riding in a jeep, the Veteran had dust blown into her eyes, after which she felt as if she had a foreign body in her left eye.  Her left eye was irritated and red and she sought treatment two days later.  Examination revealed tearing and slight redness of the left conjunctiva.  An assessment was made of foreign body in the left eye, which was removed.  It was noted that the foreign body was incurred in the line of duty, although it is not clear whether it was during a period of ACDUTRA or INACDUTRA.  Service treatment records are otherwise negative for complaints or clinical findings relating to eye problems.  Service examination in March 1991 and reserve service examinations dated in September 1985, October 1989, and January 1994, are similarly negative for complaints or clinical findings relating to eye problems, other than a noted decline in visual acuity.  During a February 1999 reserve service examination, the Veteran reported a history of eye trouble and the examiner noted that the Veteran wore glasses. 

Private medical records show that the Veteran sought treatment in August 1992 for a five day history of a foreign body sensation in the left eye.  The eye was irrigated and tear substitutes were prescribed.  In May 1993, the Veteran complained of floaters and was noted to have peripheral retinal elevation in the left eye.  Private medical records thereafter show intermittent eye treatment through March 2005 and reflect diagnoses of presbyopia, myopia, left corneal abrasion, compound myopic astigmatism, conjunctival concretions, chronic open angle glaucoma suspect, and left eye supratemporal branch vein occlusion.  Those records also show that the Veteran underwent laser photocoagulation surgery on the left eye in August 2000.  Private medical records dated in May 2008 also show a diagnosis of bilateral cataracts.

Post service VA medical records show eye treatment in March 2010 for eye complaints that included blurry vision, foreign body sensation in the left upper lid, and light sensitivity outdoors.  Following examination, an assessment was made of irritated left upper lid due to meibomian gland dysfunction with allergic conjunctivitis components.  Artificial tears, erythromycin ointment, and alternating warm/cool eyelid compresses were prescribed.

Based on the foregoing, the Board finds that remand is warranted to afford the Veteran a VA examination with respect to her eye disability claim.  The duty to assist requires that VA afford a Veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  Moreover, in a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in- service injuries for purposes of obtaining VA examination). 

In this case, the Veteran has not yet been afforded a VA examination to address the nature and etiology of her eye disability.  As the Veteran has not been shown to have medical expertise to provide an opinion regarding the etiology of her eye disability, her assertions, standing alone, are not competent or sufficient to establish service connection for that disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board finds that the Veteran's lay assertions, in tandem with the evidence showing treatment for a left eye problem incurred in the line of duty during a possible period of ACDUTRA or INACDUTRA, the evidence of intermittent eye treatment since, and the evidence showing a current diagnosis of meibomian gland dysfunction, are sufficient to trigger VA's duty to provide an examination with respect to her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  As no such examination has yet been conducted, one should be scheduled on remand.  38 C.F.R. § 3.159(c)(4) (2010).

Next, regarding the Veteran's claim for service connection for a right shoulder disability, the Veteran asserts that she suffers from a current right shoulder disability that was incurred as a result of her periods of ACDUTRA.  Specifically, the Veteran asserts that some time during her 20 years of reserve service, her right shoulder began to bother her.  She attributes the onset of her pain to carrying a duffel bag and a rifle on her right side, emphasizing that she always had a slight build.

Service treatment records are negative for complaints or clinical findings related to any right shoulder disability.  The Veteran specifically denied shoulder complaints and clinical evaluation of the upper extremities was normal during a March 1991 service examination and reserve service examinations in September 1985, October 1989, January 1994, or February 1999.

Private treatment records show that in September 1997, the Veteran sought treatment for soreness in the right side of her neck and shoulder after she strained her right neck and shoulder the night before trying to catch a hair dryer that had slipped from her grip.  She denied previous injury to that area, adding that she was generally quite active and worked out with weights.  She was concerned about being able to perform her physical fitness test for the Army next month.  On examination, range or motion of the neck was good with no points of tenderness.  On abduction of the right arm, she felt some discomfort from the base of the neck out toward the deltoid.  The trapezius was quite tender to pressure in the area.  The physician noted full range of motion but with discomfort with extremes.  A muscle strain was assessed.  

The Veteran was seen again in October 2003 with a complaint of right-sided shoulder pain for several days.  The pain was along the medial scapular border.  There was no history of trauma or injury.  Physical examination revealed a focal tender point and full range of motion.  Pain was reproducible by pressing under the examining finger but was not reproducible when the Veteran moved her arms across her chest.  The physician noted that it appeared to be focal muscular tenderness and diagnosed muscular pain.

Post service VA medical records show that x-rays of the Veterans right shoulder in July 2009 were normal.  Thereafter, in February 2011, the Veteran complained of chronic pain in the right shoulder that had hurt on and off over the years and was described as a sharp shooting pain.  However, there were no clinical findings or diagnosis made related to the right shoulder at that time.  In August 2011 correspondence, the Veteran's private physician relates that the Veteran has degenerative joint disease in the right shoulder, and that an x-ray of the Veteran's right shoulder has been ordered.  The physician then opined that it was her professional opinion that the Veteran's right shoulder injury was a direct result of her military service.

In this case, the Veteran has not yet been afforded a VA examination to address the nature and etiology of her right shoulder disability.  As the Veteran has not been shown to have medical expertise to provide an opinion regarding the etiology of her right shoulder disability, her assertions, standing alone, are not competent or sufficient to establish service connection for that disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the August 2011 private opinion is insufficient to establish service connection, as it was not supported by any rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Nevertheless, the Board finds that the Veteran's lay assertions, in tandem with the evidence of a current right shoulder disability and the August 2011 medical opinion indicating that there may be an association between the Veteran's right shoulder disability and her military service, are sufficient to trigger VA's duty to provide an examination with respect to her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  As no such examination has yet been conducted, one should be scheduled on remand.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, the Board finds that remand of the Veteran's claim for an initial compensable rating for service-connected hemorrhoids is necessary for a new examination.

The Veteran, in written statements and in testimony before the Board, asserts that her hemorrhoid disability is more severe than as contemplated by her current zero percent rating.  She asserts that, as a result of her hemorrhoid disability, she has daily pain and frequently has to sit on a donut cushion due to pain.  She reports that she cannot sit for long periods of time and uses hemorrhoid cream.  The Veteran also asserts that she suffers from fecal leakage, bleeding, and itching due to her hemorrhoid disability.

The record shows that the Veteran was afforded a VA examination in November 2009 to evaluate the nature and etiology of her hemorrhoid disability.  She reported undergoing a hemorrhoidectomy in service in March 1991, and that ever since that surgery, after bowel movements, she experienced pain in the rectal area once a month and a scant amount of bright red blood on toilet paper after wiping once every two months.  She did not recall if she received medical attention for her condition but did report the use of hemorrhoidal cream in the past with some relief.  She reported occasional hard stools and the use of laxatives or stool softeners as needed about once a month.  Her current symptoms included occasional bleeding, difficulty passing stool, and pain.  She denied anal itching, burning, diarrhea, tenesmus, and swelling.  There was no history of thrombosis.  Physical examination revealed external hemorrhoids without evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  There was no sphincter impairment.  The examiner diagnosed history of hemorrhoids status post hemorrhoidectomy with residual/recurrence of small external hemorrhoid.

Subsequent to the November 2009 VA examination, the Veteran informed the VA examiner that she forgot to mention that she always had stool seeping through after a bowel movement, though she could not indicate when that problem began.  In a December 2009 addendum, the VA examiner indicated that the Veteran's complaints of stool seepage are unrelated to her claim for hemorrhoids.

Available private and VA medical records are negative for complaints or treatment for any hemorrhoid disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the November 2009 VA examination is not overly stale, the Veteran has submitted lay evidence indicating that her hemorrhoid disability may have worsened since the date of the latest examination, as indicated by her reports of daily pain and itching that were not reported during the November 2009 VA examination.  In light of those assertions, the Board is uncertain as to the current severity of the Veteran's hemorrhoid disability.  Accordingly, the Board finds that a new VA examination is needed to fully and fairly assess the merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010). 

Finally, there may be outstanding private medical records pertinent to the Veteran's claim for service connection for a left knee disability and right shoulder disability.  In her August 2011 correspondence, the Veteran's primary care physician indicated that the Veteran was scheduled to undergo x-ray imaging of the right shoulder and was being referred to a private orthopedist for the left knee disability.  However, the result of the right shoulder x-ray and the records from the private orthopedist have not been obtained and associated with the claims folder.  Therefore, on remand, efforts should be made to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to verify the precise dates of the Veteran's periods of active military service, ACDUTRA, and INACDUTRA for the period from January 1981 to August 2001. Service records providing points are not helpful in this regard.  Additionally, ensure that for each verified period that all associated service treatment records are obtained, including but not limited to any periodic or retirement examinations. 

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If appropriate, such determination should be documented in the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records. 

2.  Then, after obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom she received treatment in relation to her left knee, right shoulder, eyes, and hemorrhoids, to include Darla K. Rivera, D.O., and Dr. John Schurman.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any left knee disability and right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should be given a list of the Veteran's periods of active military service, ACDUTRA and INACDUTRA.  If this cannot be accomplished, the claims file should document the reason why.  All necessary tests should be conducted. 

Following examination, including obtaining a detailed history from the Veteran concerning each condition, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee and/or right shoulder disability had its onset in service or is due to any period of active service, ACDUTRA, and/or INACDUTRA, including any duties or activities of such service (i.e. physical training during active duty for training or carrying a duffle bag or rifle during periods of active duty for training).  

In giving the opinion, the examiner should specifically acknowledge and consider the Veteran's reports of continuity of symptomatology since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any eye disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should be given a list of the Veteran's periods of active military service, ACDUTRA and INACDUTRA.  If this cannot be accomplished, the claims file should document the reason why.  All necessary tests should be conducted. 

Following examination, including obtaining a detailed history from the Veteran concerning her eyes, the examiner should diagnose all diseases and disorders of the eye and should specifically state whether a diagnosis of meibomian gland dysfunction is applicable.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disability/disorder had its onset in service or is due to any period of active service, ACDUTRA, and/or INACDUTRA.  In this regard, the examiner should be told whether the Veteran was on a period of ACDUTRA and/or INACDUTRA in June 1985 when she was treated for a foreign body in the left eye.  

In giving the opinion, the examiner should specifically acknowledge and consider the Veteran's reports of continuity of symptomatology since service and should discuss the basis for any decrease in any visual acuity found during a period of active military service and/or ACDUTRA.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected hemorrhoid disability.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All indicated evaluations, studies and tests deemed necessary, including laboratory testing, should be accomplished.  In this regard, the examiner should specifically address whether the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, and evidence frequent recurrences or whether her hemorrhoids involve persistent bleeding with secondary anemia, or with fissures.

The claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the Veteran's hemorrhoids. 

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

6.  Then, readjudicate the Veteran's claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


